DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 03/02/2021.  
This action is made FINAL.

2.	Claims 1-17 are pending in the case.  Claims 1 and 13-16 are independent claims.  Claims 1, 6, 8, 10-11, and 13-14 have been amended.  Claim 17 is newly added.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.

Applicant argues (claim 1) Epstein fails to disclose panoramic images are related to the first user.  

In response, Espstein discloses the first viewer or streamer transmits a perspective view of a VR environment to a stream viewer or third-party viewer (Para 3, 4).  Epstein discloses first viewers provide 360 video VR experiences (Para 5, 8).  Therefore, Epstein discloses panoramic images are related to the first user.  



Applicant argues (claim 1) Epstein metadata defining viewing positions of the first user in the virtual environment.

In response, Epstein dsicloses processing control messages that provide camera values for image frames (Para 83), which are accessed to define a field of view for image content in the environment (Para 85, 96).  Therefore, Epstein discloses metadata defining viewing positions of the first user in the virtual environment.



Applicant argues (claim 1), Epstein fails to disclose render a transition for the first user to a second viewing position, using the metadata.

	In response, Epstein discloses the system locally renders the virtual environment to the streamer (Para 2).  The original or locally rendered video is generated based on camera pose and location data (Para 47).  Such parameters are used to generate and output an image to a display (Para 51) for the third party viewer immersed in the virtual environment and navigating based on prior streamer movement (Para 10).  Thus, it is obvious that the parameters provided by the first user that enable generation and output of an image to the third party viewer display are the same parameters similarly used to output the original video to the first user.  Therefore, Epstein discloses render a transition for the first user to a second viewing position, using the metadata.




Applicant argues (claims 1 and 11), Epstein fails to disclose transition data, wherein the transition is a transition in the virtual environment for the first user to the second viewing position.





Applicant argues for claims 8 and 13-14, which contain the same or similar feature of a as claims 1, similar arguments apply as for claim 1. 

In response, the above response to arguments for claim 1 similarly apply to claims 8 and 13-14.


Applicant argues claims 2-7, 9, 10 and 15-17, which depend from corresponding independent claims 1, 8, 13 and 14, are patentable for at least the same reasons as claim 1.


.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Aaron Epstein, US 2020/0134907 A1.


Independent claim 1, Epstein discloses a processor system for rendering a multiuser virtual environment, the processor system comprising:



an input interface (i.e. video streamer/gamer provides motion input to generate video frames – Para 42) for accessing: 

at least two panoramic images, each of the panoramic images representing a different image-based background for the virtual environment for the first user (i.e. video streamer/gamer motion provides a current frame of 360 video from a first perspective – Para 5, 8, 10, 40; Fig. 1- and a secondary frame recreated from the current frame, including previously hidden content and from a second perspective – Para 41);

metadata defining viewing positions of the first user in the virtual environment for which viewing positions respective panoramic images are to be rendered when a respective viewing position in the virtual environment is selected (i.e. control messages provide camera values on a frame by frame basis – Para 83; access frames/images/tophs storing lexips, e.g. pixel groups, that define field of view to place fragments/image content in the environment – Para 85, 96); 

a processor configured to:  for a first viewing position of the first user, render a first panoramic image (i.e. streamer/gamer views a first frame – Fig. 3A); 



using the metadata, generate transition data indicative of the transition to the second viewing position (i.e. camera pose data is sent to construct the environment – Para 84-85 – as the scene changes to a different perspective – Fig. 3A/B); 

via the communication interface, output the transition data to enable another processor system which renders at least part of the multiuser virtual environment for a second user to establish, in the other processor system's rendering of the virtual environment for the second user, a representation of the transition of the first user from the first viewing position to the second viewing position (i.e. streamer communicates camera pose and frame information to the viewer - Para 68, 84, 85; Fig. 6 “110, 200”; the viewing module determines the exact scene location based on the field of view and position in the image – Para 69, 89).  

Epstein suggests in response to a selection of a second viewing position of the first user, render a transition in the virtual environment for the first user to the second viewing position using the metadata because Epstein teaches parameters are used to 

It would have been obvious at the effective date of invention to include the known technique of rendering a transition in the virtual environment using the metadata with the method of Epstein to render a transition in the virtual environment for the first user to the second viewing position using the metadata because using parameters provided to enable generation and output of an image to a display yields similar results.



Claim 2, Epstein discloses the processor system according to claim 1, wherein the processor is configured to generate the transition data to comprise at least one of: 

destination data defining at least the second viewing position (i.e. streamer provides control messages defining field of view  and values on a frame by frame basis - Para 83); 

trajectory data defining at least part of a non-linear trajectory from the first viewing position to the second viewing position;  - 41 - 3103655.v1Docket No. 4965.1091-000 



orientation data defining an orientation of a virtual camera which is used in the rendering of the virtual environment during or at an end of the transition (i.e. streamer provides control messages defining camera position and values on a frame by frame basis - Para 83).  



Claim 3, Epstein discloses the processor system according to claim 1, wherein the processor is configured to generate the transition data to comprise timing data defining when the transition is rendered, or is scheduled to be rendered, by the processor system (i.e. frames/tophs include a creation time parameter that enables determination of the frames/tophs remaining life time - Para 96).  


Claim 4, Epstein discloses the processor system according to claim 1, wherein the processor is configured to output the transition data before rendering the transition (i.e. streamer provides control messages defining camera position and values on a frame by frame basis - Para 83; provided values enable access of frames/images/tophs storing lexips, e.g. pixel groups, that define field of view to place fragments/image content in the 



Claim 5, Epstein discloses the processor system according to claim 1, wherein the processor is configured to render the transition using a mathematical transformation of the first panoramic image to the second panoramic image (i.e. use a transformation matrix to define camera direction – Para 62; camera direction transitions the scene to a second frame – Fig. 3B).  


Claim 6, Epstein discloses the processor system according to claim 5, wherein the mathematical transformation is a spherical image transformation, such as a spherical image transformation based on a Mobius transformation (i.e. use a transformation matrix to define camera direction – Para 62; streaming a 360 degree video providing scene visualization as a user rotates in place – Para 40 - inherently teaches a spherical image transformation).  


Claim 7, Epstein discloses the processor system according to claim 1, wherein the processor is configured to generate the transition data as real-time or near real-time data which is indicative of a current progress in the transition to the second viewing 


Independent claim 8, Epstein discloses A processor system for rendering a multiuser virtual environment, the processor system comprising: 

a communication interface (i.e. network interface of video streamer/gamer system – Fig. 6 “160”; Para 46); 

a processor (i.e. viewing module – Fig. 6 “190”) configured to:  when rendering at least part of the virtual environment, rendering a representation of a first viewing position in the virtual environment from which the virtual environment is rendered by another processor system (i.e. a remote device – Fig. 6 :”120” - renders a scene – Fig. 3B - as viewed from a perspective of a user of a first device – Para 103; Fig. 6 ”100”); 
 - 42 – 
3103655.v1Docket No. 4965.1091-000via the communication interface, receive transition data which is indicative of a transition by the other processor system to a second viewing position in the virtual environment from which the virtual environment is rendered(i.e. streamer communicates camera pose and frame information to the viewer - Para 68, 84, 85; Fig. 6 “110, 200”); and 





Claim 9, Epstein discloses the processor system according to claim 8, wherein the transition data comprises duration data defining a time duration of the transition (i.e. frames/tophs include a creation time parameter that enables determination of the frames/tophs remaining life time - Para 96), and wherein the processor is configured to establish the representation of the transition as an animation (i.e. the remote user is teleported to a scene when the gamer moves to a different scene – Para 105) or movement trajectory spanning the time duration (i.e. the viewer’s, e.g. remote user’s, field of view follows the streamer’s movement – Para 103, 104).   


Claim 10, Epstein discloses the processor system according to claim 8, wherein the processor is configured to establish the representation of the first viewing position as a visual representation of a remote user, such as an avatar (i.e. displayed scene includes objects within view – Para 102), and to establish the transition as a movement trajectory of the visual representation of the remote user (i.e. the viewer’s, e.g. remote user’s, field of view follows the streamer’s movement – Para 103).  
  


Independent claim 11, Epstein discloses a non-transitory computer-readable medium comprising transition data defining a transition, in a rendering of a multiuser virtual environment by a processor system, to a viewing position in the virtual environment (i.e. a streamer/gamer communicates scene information to a viewer, e.g. second user – Fig. 6; gamer communicates control messages providing camera values on a frame by frame basis – Para 83; access frames/images/tophs storing lexips, e.g. pixel groups, that define field of view to place fragments/image content in the environment – Para 85, 96).
  

Claim 12, the corresponding rationale as applied in the rejection of claim 2 applies herein.


Independent claim 13, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 14, the claim is similar in scope to claim 8.  Therefore, similar rationale as applied in the rejection of claim 8 applies herein.


Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 16, the claim is similar in scope to claim 8.  Therefore, similar rationale as applied in the rejection of claim 8 applies herein.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron Epstein, US 2020/0134907 A1 as applied to claim 1 above, and further in view of Arie Kaufman, US 9,401,044 B1.


Claim 17, Epstein discloses providing dynamic visibility of 360 images based on tracked user position in a VR environment (abstract; Para 1, 40).

Epstein fails to disclose the processor system according to claim 6, wherein the spherical image transformation is based on a Mobius transformation, which Kaufman discloses (i.e. providing an immersive virtual environment – col. 3, ll. 50-52, 55-57; using Mobius transformations in a conformal mapping of a spherical map that is used with dynamic visibility manipulation techniques based on tracked user positioning in a VR environment – col. 5, ll. 38-45; col. 6, ll. 52-55).

It would have been obvious at the effective date of invention to combine Kaufman’s spherical image transformation is based on a Mobius transformation with the method of Epstein because Mobius transformations provide improved alignment of source and target data/meshes to preserve visual context during dynamic visual manipulation (Kaufman, col. 8, ll. 13-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619